 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           Case No. 1:18-cr-00076-NONE-BAM

12                  Plaintiff,                           ORDER DENYING DEFENDANT’S
                                                         MOTION FOR BAIL REVIEW
13           v.
                                                         (ECF Nos. 265, 267)
14   ALECIA TRAPPS,

15                  Defendant.

16

17          On March 23, 2020, Defendant Alecia Trapps filed a motion for bail review seeking to be

18 released from custody. The Government filed an opposition to the motion on March 27, 2020.

19          A hearing on Defendant’s motion was held on March 27, 2020. Counsel Megan Hopkins

20 appeared telephonically for Defendant whose appearance was waived. Counsel Laurel Montoya

21 appeared telephonically for the Government. Having considered the moving papers and the

22 arguments presented at the March 25, 2020 hearing the Court shall deny Defendant’s motion for

23 bail review.

24          A bail hearing “may be reopened, before or after a determination by the judicial officer,

25 at any time before trial if the judicial officer finds that information exists that was not known to

26 the movant at the time of the hearing and that has a material bearing on the issue whether there
27 are conditions of release that will reasonably assure the appearance of such person as required

28 and the safety of any other person and the community.” 18 U.S.C. § 3142(f).


                                                     1
 1          Defendant has not demonstrated exceptional circumstances and even if established, this

 2 defendant cannot reasonably abide by conditions of release as previously found by this Court for

 3 the reasons stated on the record when those decisions were made.

 4          For these reasons and the reasons stated on the record, Defendant’s motion for bail

 5 review and release on conditions is DENIED. The Defendant remains detained as a flight risk

 6 and danger to the community.

 7
     IT IS SO ORDERED.
 8

 9 Dated:     March 27, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
